Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on January 24, 2012.  There are ten claims pending and eight claims under consideration.  Claims 3-5 and 8-20 have been cancelled.  Claims 22, 23 and 25 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
	Claim Rejections – Improper Markush Grouping’
Claims 1-6, 15, 16, 18, 21, 24, 36, 37, 43, 46, 50, 53, 56, 57 and 59 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) the species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same 
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The variable is defined as seen below:

    PNG
    media_image1.png
    42
    180
    media_image1.png
    Greyscale

Where Y1 is an optionally substituted 5 membered heterarenediyl. Clearly no ‘‘single structural similarity’’ can be seen. For example, in looking at claim 50, one would not consider the following two compounds to share a structural similarity:

    PNG
    media_image2.png
    82
    229
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    103
    234
    media_image3.png
    Greyscale
. These two compounds only share an amide bond as a structural similarity. One skilled in the art would not consider these organic compounds to have a similar structural similarity solely because one of the rings were 5-membered heterodienyl in both compounds. In looking at these two structures there is clearly no definitive structural similarity.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a 
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-6, 15, 16, 18, 21, 24, 36, 37, 43, 46, 50 and 53 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of formula (I) where X1 is selected from an optionally substituted C6-10aryl ring or an optionally substituted 5-10-membered heteroaryl ring; A is NR8 where R8 is selected from H or optionally substituted C1-4 alkyl; and R1 is selected from an optionally substituted C6-10 aryl ring, an optionally substituted 5-10-membered heteroaryl ring, an optionally substituted C4-7 cycloalkyl ring or an optionally substituted C1-6 alkyl group, does not reasonably provide enablement for all of the other variable groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of formula (I).  However, there is no working example of any compounds with variable groups other than previously mentioned. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the 
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula 
	4) Scope of the claims.  The scope of the claims involves all of the tens of thousands of compounds of the following formula: 

    PNG
    media_image4.png
    46
    191
    media_image4.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to the fields of medicine, pharmacology, chemistry, and metabolism. In particular, new compounds, compositions, and methods of treatment, relating to estrogen receptor-related orphan receptor gamma are disclosed..   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re 
	Claims 56-58 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating a disease or disorder in a patient wherein the disease or disorder is selected from obesity, diabetes or non-alcoholic fatty liver disease, comprising administering to the patient in need thereof a therapeutically effective amount of a compound or composition of formula (I) where X1 is selected from an optionally substituted C6-10aryl ring or an optionally substituted 5-10-membered heteroaryl ring; A is NR8 where R8 is selected from H or optionally substituted C1-4 alkyl; and R1 is selected from an optionally substituted C6-10 aryl ring, an optionally substituted 5-10-membered heteroaryl ring, an optionally substituted C4-7 cycloalkyl ring or an optionally substituted C1-6 alkyl group, does not reasonably provide enablement for all of the other variable groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 

1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of formula (I) and test them against certain assays.  However, there is no working example of any compounds which can treat any and all diseases and disorders. These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 
3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed to treat any disease or disorder generally. This could cover an array of known and unknown diseases. For example, what of a disease or disorder discovered years from now which is treatable via a compound of this invention? Can the applicant simply “reach through” and obtain patent protection for a disease which has either yet to be discovered, or a known disease, whose mechanism of action is discovered at a future date? Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts which treat the diseases or disorders mentioned above in the present application.
	4) Scope of the claims.  The scope of the claims involves treating a disease or disorder in a patient wherein the disease or disorder is selected from obesity, diabetes or non-alcoholic fatty liver disease, comprising administering to the patient in need thereof a therapeutically effective all of the tens of thousands of compounds of the following formula: 

    PNG
    media_image4.png
    46
    191
    media_image4.png
    Greyscale


	5) Nature of the invention.  The nature of this invention relates generally to the fields of medicine, pharmacology, chemistry, and metabolism. In particular, new compounds, compositions, and methods of treatment, relating to estrogen receptor-related orphan receptor gamma are disclosed..   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems.
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5, 15, 16, 37, 50, 53, 56, 57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen, et. al., Journal of the Chemical Society (1961) 405-11.
 The prior art teaches the following compound as the second compound in the table on page 407 and the last compound on page 409:

    PNG
    media_image5.png
    209
    496
    media_image5.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 is an  unsubstituted phenyl ring; Y1 is an unsubstituted 1,3-oxazole ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is an unsubstituted benzyl ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Claims 1, 3, 5, 21, 43, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russo, et. al., Annali di Chimica (Rome, Italy) (1966), 56(1-2), 87-95.
 The prior art teaches the following compound as Example XV on page 89:

    PNG
    media_image6.png
    247
    565
    media_image6.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 is a bromo-substituted benzofuran ring; Y1 is an unsubstituted 1,2-oxazole ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is an ethylbenzene ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Claims 1, 3, 5, 15, 16, 37, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagatsuma, et. al., JP 50041865.
 The prior art teaches the following compound on page 609:

    PNG
    media_image7.png
    255
    544
    media_image7.png
    Greyscale

The prior art compounds reads on a compound of formula (I) in the instant application 1 is an unsubstituted phenyl ring; Y1 is an unsubstituted 1,2,4-oxadiazole ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is an aminosulfonyl substituted ethylbenzene ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Claims 1-6, 15, 16, 37, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roussel-UCLAF, Fr., et. al., FR 2273543.
 The prior art teaches the following compound as Example 3 in the table on page 6:

    PNG
    media_image8.png
    414
    550
    media_image8.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 is an unsubstituted phenyl ring; Y1 is an unsubstituted 1,3-thiazole ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is an 2-methoxyphenyl substituted ethylpiperazinyl ring system. Examiner recommends reviewing the prior art for .
Claims 1, 3, 5, 15, 18, 37, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veronese, et. al., Journal of Heterocyclic Chemistry (1980), 17(8), 1723-5. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
 The prior art teaches the following compound as Example 7c on page 1723:

    PNG
    media_image9.png
    247
    552
    media_image9.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 is a nitro-substituted phenyl ring; Y1 is a methyl substituted imidazole ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is a benzyl ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Claims 1-6, 21, 43, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karady, et. al., Heterocycles (1986), 24(5), 1193-6.
 The prior art teaches the following compound as Example 8 on page 1195:

    PNG
    media_image10.png
    241
    535
    media_image10.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 is a furanyl ring; Y1 is a thiadiazole ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is a benzyl ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Claims 1-6, 21, 43, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong, et. al., Inorganica Chimica Acta (1986), 125(4), 203-6.
 The prior art teaches the following compound as the second to last compound in Scheme 1 on page 203:

    PNG
    media_image11.png
    229
    533
    media_image11.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 and Y1 are both an unsubstituted thienyl ring; L is -C(O)-; A is NR8 where R8 is 1 is an ethyl imidazole ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Claims 1, 3, 5, 21, 43, 50, 53, 56, 57 and 59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominguez, et. al., WO 9801428.
 The prior art teaches the following compound as Example 816 on page 110:

    PNG
    media_image12.png
    313
    525
    media_image12.png
    Greyscale

The prior art compound reads on a compound of formula (I) in the instant application where X1 is an unsubstituted indazole ring; Y1 is an unsubstituted furan ring; L is -C(O)-; A is NR8 where R8 is H; and R1 is an amidine substituted 2,3-dihydro-1H-indole-CH2- ring system. Examiner recommends reviewing the prior art for additional compounds which may read on the instant claim set.
Conclusion
	Claims 1-6, 15, 16, 18, 21, 24, 36, 37, 43, 46, 50, 53, 56, 57 and 59 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1699